Citation Nr: 1206593	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-38 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1963 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In October 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The opinion was provided in October 2011 and has been associated with the claims file.  A copy of the opinion was provided to the Veteran and his representative.  The Veteran's representative submitted additional argument in January 2012.


FINDING OF FACT

The Veteran has tinnitus that is as likely as not related to his active duty service.  


CONCLUSION OF LAW

Tinnitus was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein with respect to the issue on appeal, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

The Veteran asserts that he has tinnitus which is due to in-service noise exposure.  See, e.g., the Veteran's statements dated December 2011 and September 2010.  In particular, he maintains that he sustained acoustic trauma when he was routinely exposed to jet engine noise.  See the Veteran's statement dated December 2005.  The Board has thoroughly reviewed the record and finds that the evidence supports a finding that the Veteran's currently-diagnosed tinnitus was incurred during his active duty service.

The record demonstrates that the Veteran served in the Republic of Vietnam from November 1965 to April 1966.  Further, his DD-214 shows that his military occupational specialty (MOS) was that of aircraft technician.  The Board has no reason to disbelieve the Veteran's assertion of in-service exposure to acoustic trauma as it is consistent with his MOS.  The Board therefore concedes that the Veteran did indeed incur in-service acoustic trauma.  In this regard, the Board observes that, in his December 2005 claim, the Veteran indicated that the onset of his tinnitus was between 1963 and 1967, during his military service.  

The Veteran's October 1963 service enlistment examination documents his "defective hearing - high frequencies."  The Board acknowledges that service treatment records (STRs) do not show complaints of, or treatment for, tinnitus.  The report of the October 1967 service separation examination includes a notation of "high frequency hearing loss - right," but tinnitus was not indicated at that time.

VA treatment records dated December 2005 and September 2007 document a continuing diagnosis of "constant" bilateral tinnitus.  In May 2006, the Veteran was afforded a VA examination, where the examiner confirmed the diagnosis of bilateral tinnitus.  The examiner noted the Veteran's report that he was " a pointman for aircraft runway.  Claims routine exposure to aircraft noise."  However, as to the issue of medical nexus, the examiner concluded that "[t]he onset of tinnitus cannot be clearly defined with the claims file or by the Veteran interview.  Therefore it is not as likely as not (less than 50/50 probability) that tinnitus was caused by or a result of military related acoustic trauma."

Due to the admittedly speculative conclusion set forth by the VA examiner, the Board requested a VHA opinion in October 2011.  Critically, the VHA examiner reviewed the claims folder and noted that the Veteran "has a conceded history of noise exposure while in the military.  He serv[ed] in Vietnam during a time of heavy combat and he also worked on the flight line."  The examiner explained, "[t]he Duty MOS Noise Exposure Listing ranks the possibility of noise exposure is HIGHLY PROBABLE for the appellant's MOS.  Flight line noise exposure has been consistently found to be a factor in hearing loss and tinnitus developing in service members with this assignment."  (Emphasis as recorded).  The October 2011 VHA examiner additionally referenced medical research in support of a medical nexus and rendered the following conclusion, "[b]ased on the information found in the Service Medical Record of shifts in hearing thresholds during service, the history of high noise exposure both in his MOS, and as a Marine in combat situations, and research evidence stated above, it is opined that it is at least as likely as not that the appellant's tinnitus is directly traceable to his military service including his in-service noise exposure and his service connected hearing loss."

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  First, as previously noted herein, the October 2011 medical opinion supports a finding of a nexus between the Veteran's conceded in-service acoustic trauma and his currently-diagnosed bilateral tinnitus.  Indeed, and in this regard, the Board notes that the Veteran is already service-connected for bilateral hearing loss (30%).  That the Veteran has service-connected hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

Second, the Veteran has described constant tinnitus since service.  He is competent to report his symptomatology of ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994). A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Accordingly, based on this evidentiary posture, the Board finds that the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


